Citation Nr: 1400129	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-08 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to an annual VA clothing allowance for the year 2012.

2.  Entitlement to an annual VA clothing allowance for the year 2013.



(The following issues are addressed in a separate Board decision: (1) entitlement to service connection for hyperlipidemia, (2) entitlement to service connection for posttraumatic stress disorder (PTSD), (3) whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD, (4) whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus, (5) entitlement to service connection for bilateral pes planus, (6) entitlement to an initial compensable disability rating for erectile dysfunction, (7) entitlement to an initial disability rating greater than 30 percent for coronary artery disease, and (8) entitlement to a higher level of special monthly compensation on account of loss of use of a creative organ).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to May 1971 and in the United States Air Force from January 1991 to March 1991.  He also served in the Texas Army National Guard in the 1970s and in the Texas Air National Guard in the 1980s.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.  

In July 2013, the Veteran presented testimony at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

On the day of the hearing, the Veteran submitted additional medical evidence, which has not yet been considered by the VAMC.  However, he also submitted a waiver of initial consideration by the VAMC.  As such, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2013).

A review of the Virtual VA paperless claims processing system reveals a transcript of the July 2013 Central Office hearing testimony that has been reviewed by the Board.  


FINDING OF FACT

Although the Veteran's bilateral pes planus disorder necessitates orthopedic appliances, such as special shoes and orthotics that wear the Veteran's clothing (his shoes), the Veteran has not been granted service connection for the underlying pes planus disability.


CONCLUSION OF LAW

The criteria have not been met for an annual VA clothing allowance for the years 2012 and 2013.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board acknowledges that proper VCAA notice was not provided to the Veteran for the issue of entitlement to an annual VA clothing allowance.  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's clothing allowance claim is being denied as a matter of law because the Veteran is not service-connected for the bilateral pes planus disorder that necessitates orthopedic appliances such as special shoes and orthotics.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the clothing allowance issues on appeal.  


Governing Laws and Regulations for Clothing Allowance

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810(a) (2013).  

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b) (2013).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA. See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2) (2013).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2013).


Analysis - Clothing Allowance

The Veteran has claimed entitlement to a clothing allowance because his bilateral pes planus necessitates that a prosthetic or orthopedic appliance is worn or used, which in turn, tends to wear or tear his shoes.  Specifically, the Veteran has contended that his bilateral pes planus requires that he purchase and wear expensive special shoes that are extra wide in order to maintain comfort when standing for long periods of time and to avoid calluses.  He wants an annual clothing allowance payment to cover the additional cost of these shoes.  The Veteran has indicated that he was also provided orthotic inserts (foot arch supports) in his shoes, but noted that they did not help his pain from pes planus.  He has asserted that VA should provide him compensation for adequate foot care for life.   At the July 2013 hearing, the Veteran was advised that, in order to be eligible for a clothing allowance, he has to be awarded service connection for his underlying bilateral pes planus disability.  See July 2013 testimony at pages 17, 32-34; January 2012 claim; February 2012 and November 2012 VA Forms 10-8678 (Applications for Annual Clothing Allowance); March 2012 and January 2013 NODs; February 2013 Veteran's statement; April 2012 VA Form 9.  

The Veteran is currently service-connected for the following disabilities: prostate cancer, rated as 40 percent disabling; coronary artery disease, rated as 30 percent disabling; hypertension, rated as 20 percent disabling; erectile dysfunction with testicular atrophy, rated as 20 percent disabling, and dermatitis, rated as 0 noncompensable.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  Notably, he is not service-connected for bilateral pes planus.  

The Veteran has not contended, and the evidence of record does not reveal, that irreparable damage is done to his outer garments because of the use of a physician-prescribed medication for his service-connected dermatitis.  38 C.F.R. § 3.810(a)(1)(ii)(B).   No such allegation or evidence is of record.  Moreover, although the Veteran did originally state that oral medication from his service-connected hypertension has impacted his outer garments (see November 2012 VA Form 10-8678), he did not provide any additional details in later statements or hearing testimony.  There is also no evidence showing any such damage due to his service-connected hypertension.  

Instead, as discussed above, the Veteran testified in July 2013 that he believes he is entitled to a clothing allowance based on the impact of his bilateral pes planus.  However, as discussed in a separate decision being issued at this time, the Board has denied service connection for bilateral pes planus.  Thus, the Veteran has not been granted service-connection for the underlying foot disability in question.  As the controlling regulation specifically states that, to qualify for an annual clothing allowance, a Veteran must have a prosthetic or orthopedic appliance, which is due to a service-connected disability, the Board finds that, by law, the Veteran does not qualify.  38 C.F.R. § 3.810(a)(1).  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the annual clothing allowance claims must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An annual VA clothing allowance for the year 2012 is denied.  

An annual VA clothing allowance for the year 2013 is denied. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


